Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 06/23/2022.
Claims 1-9, 11-19 and 21-22 are pending.
Claims 1 and 11 have been amended.
Claims 10 and 20 have been cancelled.

Response to Arguments
The applicant's arguments/remarks filed on 06/23/2022 regarding claims 1-22  have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

REJECTIONS UNDER 35 U.S.C. 103
Applicant Arguments
As to claim 1, applicant argues that there is no mention of an incident report that is different from the message thread, nor multimedia data comprising one or more of an image, video and audio in Alshinnawi. Thus Alshinnawi teaches determining whether  a message is in or out of context with a message thread is based on content of the one message thread in which the message is received , and /or the composer/recipient of the messages of the one message thread. In comparison, claimed multimedia data is compared with data from the different incident reports that are different from the active message threads.
Further, in Alshinnawi, when the context of the message does not match the content of the one message thread, a NEW message thread is generated and the message may be transmitted in the NEW message thread. In contrast, the multimedia is and transmitted in the second active message thread, and not the first active message thread, when a match is determined between the multimedia data and respective data from an incident report associated with the second active message thread, and no NEW message thread is generated.
Examiner’s Response
The applicant's arguments/remarks filed on 06/23/2022 regarding claims 1-22 have been fully considered and are moot in new ground(s) of rejection(s). The elements of applicant’s claimed invention are properly taught or suggested by previously cited arts, and newly recited arts, Sloan et al.(hereinafter referred to as Sloan) (U. S. Pub. No. 2015/0170153 A1).
For Sloan, as recited in the paragraph [0048],  “the incident number, the client, the priority, and/or the details of the incident may be extracted by the agent portal from the incident management system and displayed along with the thread discussion from the social network”, Fig. 5, and Fig. 6, Sloan teaches an incident report that is different from the message thread. Sloan further teaches wherein the first active message thread and the second active message thread both being active prior to receiving the multimedia data , See at least ¶ [0026], “The discussion threads (the first active message thread and the second active message thread, etc.)may be displayed according to the priority established for the original incident records (compared with data from the different incident reports) in the CRM. Therefore, expert agents can easily view and select the most pressing discussion threads in which to participate(active message threads)”; and ¶ [0103], “a variety of display devices that visually convey text, graphics and audio/video information (multimedia data) such as monitors”. Here, Sloan also teaches wherein multimedia data is compared with data from the different incident reports that are different from the active message threads. And as recited in ¶ [0103], “a variety of display devices that visually convey text, graphics and audio/video information (multimedia data)”, Sloan mentions data comprising one or more of an image, video and audio.
And for Pean, as recited in ABSTRACT, “collecting, organizing, and distributing data related to an emergency event includes presenting a GUI on a mobile electronic device that includes a selectable element to provide information about a disaster event, and a selectable element to provide information about a violence event; paragraph [0020], “The incident manager reports can also include totals from all incident reports together in a viewable and manageable manner, allowing administrators who have the proper authority, to view, sort, and manage the incident using updates on the emergency situation”; and paragraph [0023], “such as file, police and emergency medical services (EMS) to obtain a better “picture” of the emergency by allowing them to make decisions based on those status reports”, Pean teaches emergency responder incident, a law enforcement incident, a fire-fighting incident and a medical emergency incident, etc. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. (hereinafter referred to as Sloan) (U. S. Pub. No. 2015/0170153 A1), in view of La Pean et al. (hereinafter referred to as Pean) (U. S. 2017/0024088 A1).
As to claim 1, Sloan teaches a device comprising: a communication interface; a display device; and, a controller configured to: generate, at the display device, a plurality of active message threads, the plurality of active message threads associated with different incident reports that are different from the plurality of active message threads (See at least ¶ [0026], “The discussion threads (the first active message thread and the second active message thread, etc.)may be displayed according to the priority established for the original incident records (compared with data from the different incident reports) in the CRM. Therefore, expert agents can easily view and select the most pressing discussion threads in which to participate(active message threads)”; and ¶ [0103], “a variety of display devices that visually convey text, graphics and audio/video information (multimedia data) such as monitors); receive data for transmission in a first active message thread of the plurality of active message threads (See at least ¶ [0026], “The discussion threads (the first active message thread and the second active message thread, etc.)may be displayed according to the priority established for the original incident records (compared with data from the different incident reports) in the CRM. Therefore, expert agents can easily view and select the most pressing discussion threads in which to participate(active message threads)”; and ¶ [0103], “a variety of display devices that visually convey text, graphics and audio/video information (multimedia data) such as monitors”), compare the data with data from the different incident reports; and determine a match between the data and respective data from an incident report associated with a second active message thread of the plurality of active message threads (See at least ¶ [0026], “The discussion threads (the first active message thread and the second active message thread, etc.)may be displayed according to the priority established for the original incident records (to see if there is match, compared with data from the different incident reports) in the CRM. Therefore, expert agents can easily view and select the most pressing discussion threads in which to participate(active message threads)”; and ¶ [0103], “a variety of display devices that visually convey text, graphics and audio/video information (multimedia data) such as monitors), and transmit, using the communication interface, the multimedia data in the second active message thread, and not the first active message thread, the first active message thread and the second active message thread both being active prior to receiving the multimedia data (See at least ¶ [0026], “The discussion threads (the first active message thread and the second active message thread, etc.)may be displayed according to the priority established for the original incident records (to see if there is match, compared with data from the different incident reports) in the CRM. Therefore, expert agents can easily view and select the most pressing discussion threads in which to participate(active message threads)”; and ¶ [0103], “a variety of display devices that visually convey text, graphics and audio/video information (multimedia data) such as monitors”).
Although Sloan teaches the substantial features of applicant’s claimed invention, Sloan fails to expressly teach wherein the different incident reports comprise data associated with one or more of an emergency responder incident, a law enforcement incident, a fire-fighting incident and a medical emergency incident. 
In analogous teaching, Pean exemplifies this wherein Penn teaches wherein the different incident reports comprise data associated with one or more of an emergency responder incident, a law enforcement incident, a fire-fighting incident and a medical emergency incident (See at least ABSTRACT, “collecting, organizing, and distributing data related to an emergency event includes presenting a GUI on a mobile electronic device that includes a selectable element to provide information about a disaster event, and a selectable element to provide information about a violence event; ¶ [0020], “The incident manager reports can also include totals from all incident reports together in a viewable and manageable manner, allowing administrators who have the proper authority, to view, sort, and manage the incident using updates on the emergency situation”; and ¶ [0023], “such as file, police and emergency medical services (EMS) to obtain a better “picture” of the emergency by allowing them to make decisions based on those status reports”). 
Thus, given the teaching of Pean, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Pean, method and system of emergency incident data structure creation and analysis, into Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide information about a disaster event and violence event (See Pean: ABSTRACT).

As to claim 11, Sloan teaches a method comprising: generating, using a controller, at a display device in communication with the controller, a plurality of active message threads, the plurality of active message threads associated with different incident reports that are different from the plurality of active message threads (See at least ¶ [0026], “The discussion threads (the first active message thread and the second active message thread, etc.)may be displayed according to the priority established for the original incident records (compared with data from the different incident reports) in the CRM. Therefore, expert agents can easily view and select the most pressing discussion threads in which to participate(active message threads)”; and ¶ [0103], “a variety of display devices that visually convey text, graphics and audio/video information (multimedia data) such as monitors); receiving, at the controller, multimedia data for transmission in a first active message thread of the plurality of active message threads (See at least ¶ [0026], “The discussion threads (the first active message thread and the second active message thread, etc.)may be displayed according to the priority established for the original incident records (compared with data from the different incident reports) in the CRM. Therefore, expert agents can easily view and select the most pressing discussion threads in which to participate(active message threads)”; and ¶ [0103], “a variety of display devices that visually convey text, graphics and audio/video information (multimedia data) such as monitors”), comparing, at the controller, the multimedia data with data from the different incident reports; and determining a match between the data and respective data from an incident report associated with a second active message thread of the plurality of active message threads (See at least ¶ [0026], “The discussion threads (the first active message thread and the second active message thread, etc.)may be displayed according to the priority established for the original incident records (to see if there is match, compared with data from the different incident reports) in the CRM. Therefore, expert agents can easily view and select the most pressing discussion threads in which to participate(active message threads)”; and ¶ [0103], “a variety of display devices that visually convey text, graphics and audio/video information (multimedia data) such as monitors), and transmitting, from the controller, using the communication interface, the multimedia data in the second active message thread, and not the first active message thread, the first active message thread and the second active message thread both being active prior to receiving the multimedia data (See at least ¶ [0026], “The discussion threads (the first active message thread and the second active message thread, etc.)may be displayed according to the priority established for the original incident records (to see if there is match, compared with data from the different incident reports) in the CRM. Therefore, expert agents can easily view and select the most pressing discussion threads in which to participate(active message threads)”; and ¶ [0103], “a variety of display devices that visually convey text, graphics and audio/video information (multimedia data) such as monitors”).
Although Sloan teaches the substantial features of applicant’s claimed invention, Sloan fails to expressly teach wherein the different incident reports comprise data associated with one or more of an emergency responder incident, a law enforcement incident, a fire-fighting incident and a medical emergency incident. 
In analogous teaching, Pean exemplifies this wherein Penn teaches wherein the different incident reports comprise data associated with one or more of an emergency responder incident, a law enforcement incident, a fire-fighting incident and a medical emergency incident (See at least ABSTRACT, “collecting, organizing, and distributing data related to an emergency event includes presenting a GUI on a mobile electronic device that includes a selectable element to provide information about a disaster event, and a selectable element to provide information about a violence event; ¶ [0020], “The incident manager reports can also include totals from all incident reports together in a viewable and manageable manner, allowing administrators who have the proper authority, to view, sort, and manage the incident using updates on the emergency situation”; and ¶ [0023], “such as file, police and emergency medical services (EMS) to obtain a better “picture” of the emergency by allowing them to make decisions based on those status reports”). 
Thus, given the teaching of Pean, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Pean, method and system of emergency incident data structure creation and analysis, into Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide information about a disaster event and violence event (See Pean: ABSTRACT).

Claims 2-9 and 11-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan, in view of Pean, and further in view of Alshinnawi et al. (hereinafter referred to as Alshinnawi) (U. S. Pub. No. 2016/0173421 A1).
As to claim 2, Sloan and Pean teach the device of claim 1. Alshinnawi further teaches wherein each of the plurality of active message threads is associated with different target devices (See at least ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages”), and the controller is further configured to transmit, using the communication interface, the multimedia data in the second active message thread and not the first active message thread by: transmitting the multimedia data to target devices of the second active message thread and not respective target devices of the first active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages, each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content and recipient profile, into Pean, method and system of emergency incident data structure creation and analysis, and Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to verify the message content in real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 3, Sloan and Pean teach the device of claim 1. Alshinnawi further teaches wherein the controller is further configured to: when the association is determined between the multimedia data and the respective data from the incident report associated with the second active message thread, generate, at the display device, an alert of one or more of: a mismatch between the multimedia data and the first active message thread; and a match between the multimedia data and the second active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports), each of the threads being displayed in a separate window of the display 250”. Here, Lee teaches displaying in the user interface a warning, an alert due to verification of the message content).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content and recipient profile, into Pean, method and system of emergency incident data structure creation and analysis, and Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to verify the message content in real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 4, Sloan, Pean and Alshinnawi teach the device of claim 3. Alshinnawi further teaches wherein the alert includes: a first selectable option for transmitting the multimedia data in the first active message thread; and a second selectable option for transmitting the multimedia data in the second active message thread (See at least ¶ [0018], “determine a context of a new message composed in the real time messenger 270 and also a context for each thread of messages managed in the real time messenger 270”(selectable option for the first thread)), wherein the controller is further configured to: transmit, using the communication interface, the multimedia data in the second active message thread, and not the first active message thread, when a selection of the second selectable option is received (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion, each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content and recipient profile, into Pean, method and system of emergency incident data structure creation and analysis, and Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to verify the message content in real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 5, Sloan, Pean  and Alshinnawi teach the device of claim 4. Alshinnawi further teaches wherein the controller is further configured to: transmit, using the communication interface, the multimedia data in the first active message thread, and not the second active message thread, when a selection of the first selectable option is received (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion(selectable option is here), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content and recipient profile, into Pean, method and system of emergency incident data structure creation and analysis, and Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to verify the message content in real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 6, Sloan and Pean teach the device of claim 1. Alshinnawi further teaches wherein the controller is further configured to, when the association is determined between the multimedia data and the respective data from the incident report associated with the second active message thread; automatically move the multimedia data from the first active message thread to the second thread prior to transmitting the multimedia data in the second active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, automatically move the data from one message thread to another message thread), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content and recipient profile, into Pean, method and system of emergency incident data structure creation and analysis, and Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to verify the message content in real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 7, Sloan and Pean teach the device of claim 1. Alshinnawi further teaches wherein the controller is further configured to, when the association is determined between the multimedia data and the respective data from the incident report associated with the second active message thread; automatically transmit the multimedia data in the second active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, automatically transmit the data from one message thread to another message thread), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content and recipient profile, into Pean, method and system of emergency incident data structure creation and analysis, and Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to verify the message content in real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 8, Sloan and Pean teach the device of claim 1. Alshinnawi further teaches wherein the controller is further configured to determine the association between the multimedia data and the respective data from the incident report associated with the second active message thread by; determining a match between the multimedia data and the respective data from the incident report associated with the second active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, determine a match), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content and recipient profile, into Pean, method and system of emergency incident data structure creation and analysis, and Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to verify the message content in real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 9, Sloan and Pean teach the device of claim 1. Alshinnawi further teaches wherein the controller is further configured to receive the multimedia data from one or more of: an input device; the incident report associated with the second active message thread; and a database (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content and recipient profile, into Pean, method and system of emergency incident data structure creation and analysis, and Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to verify the message content in real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 10, Cancelled.

As to claim 12, Sloan and Pean teach the method of claim 11. Alshinnawi further teaches wherein each of the plurality of active message threads is associated with different target devices (See at least ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages”), and the method further comprises: transmitting, from the controller, using the communication interface, the multimedia data in the second active message thread and not the first active message thread by: transmitting the multimedia data to target devices of the second active message thread and not respective target devices of the first active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages, each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content and recipient profile, into Pean, method and system of emergency incident data structure creation and analysis, and Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to verify the message content in real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 13, Sloan and Pean teach the method of claim 11. Alshinnawi further teaches wherein further comprising: when the association is determined between the multimedia data and the respective data from the incident report associated with the second active message thread, generate, at the display device, an alert of one or more of: a mismatch between the multimedia data and the first active message thread; and a match between the multimedia data and the second active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports), each of the threads being displayed in a separate window of the display 250”. Here, Lee teaches displaying in the user interface a warning, an alert due to verification of the message content).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content and recipient profile, into Pean, method and system of emergency incident data structure creation and analysis, and Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to verify the message content in real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 14, Sloan, Pean and Alshinnawi teach the method of claim 13. Alshinnawi further teaches wherein the alert includes: a first selectable option for transmitting the multimedia data in the first active message thread; and a second selectable option for transmitting the multimedia data in the second active message thread (See at least ¶ [0018], “determine a context of a new message composed in the real time messenger 270 and also a context for each thread of messages managed in the real time messenger 270”(selectable option for the first thread)), wherein the controller is further configured to: transmit, using the communication interface, the multimedia data in the second active message thread, and not the first active message thread, when a selection of the second selectable option is received (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion, each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content and recipient profile, into Pean, method and system of emergency incident data structure creation and analysis, and Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to verify the message content in real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 15, Sloan, Pean and Alshinnawi teach the method of claim 14. Alshinnawi further teaches wherein further comprising: transmitting, from the controller, using the communication interface, the multimedia data in the first active message thread, and not the second active message thread, when a selection of the first selectable option is received (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion(selectable option is here), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content and recipient profile, into Pean, method and system of emergency incident data structure creation and analysis, and Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to verify the message content in real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 16, Sloan and Pean teach the method of claim 11. Alshinnawi further teaches wherein further comprising: when the association is determined between the multimedia data and the respective data from the incident report associated with the second active message thread; automatically move the multimedia data from the first active message thread to the second thread prior to transmitting the multimedia data in the second active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, automatically move the data from one message thread to another message thread), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content and recipient profile, into Pean, method and system of emergency incident data structure creation and analysis, and Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to verify the message content in real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 17, Sloan and Pean teach the method of claim 11. Alshinnawi further teaches wherein further comprising: when the association is determined between the multimedia data and the respective data from the incident report associated with the second active message thread; automatically transmit the multimedia data in the second active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, automatically transmit the data from one message thread to another message thread), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content and recipient profile, into Pean, method and system of emergency incident data structure creation and analysis, and Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to verify the message content in real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 18, Sloan and Pean teach the method of claim 11. Alshinnawi further teaches wherein further comprising: determining, at the controller, the association between the multimedia data and the respective data from the incident report associated with the second active message thread by; determining a match between the multimedia data and the respective data from the incident report associated with the second active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, determine a match), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content and recipient profile, into Pean, method and system of emergency incident data structure creation and analysis, and Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to verify the message content in real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 19, Sloan and Pean teach the method of claim 11. Alshinnawi further teaches wherein further comprising: receiving, at the controller, the multimedia data from one or more of: an input device; the incident report associated with the second active message thread; and a database (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports), each of the threads being displayed in a separate window of the display 250”).

As to claim 20, Cancelled.

As to claim 21, Sloan and Pean teach the device of claim 1. Alshinnawi further teaches wherein the controller is further configured to determine the match between the multimedia data and the respective data from the incident report associated with the second active message thread by determining that the multimedia data matches respective multimedia data from the incident report associated with the second active message thread (See at least ¶ [0014], “A thread of messages transmitted to the recipient can be loaded into memory and analyzed to determine a context of a conversation defined by the threads of messages. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0020], “the determined contexts can be compared. In decision block 360, it can be determined if the contexts match”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content and recipient profile, into Pean, method and system of emergency incident data structure creation and analysis, and Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to verify the message content in real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 22, Sloan and Pean teach the method of claim 11. Alshinnawi further teaches wherein determining the match between the multimedia data and the respective data from the incident report associated with the second active message thread comprises determining that the multimedia data matches respective multimedia data from the incident report associated with the second active message thread (See at least ¶ [0014], “A thread of messages transmitted to the recipient can be loaded into memory and analyzed to determine a context of a conversation defined by the threads of messages. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0020], “the determined contexts can be compared. In decision block 360, it can be determined if the contexts match”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content and recipient profile, into Pean, method and system of emergency incident data structure creation and analysis, and Sloan, method and system for prioritizing message threads, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to verify the message content in real time messaging system (See Alshinnawi: ABSTRACT).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2456
08/26/2022

/ANH NGUYEN/Primary Examiner, Art Unit 2456